Title: Thomas Hartley to the Pennsylvania Delegates in Congress, 3 July 1776: résumé
From: Hartley, Thomas
To: Pennsylvania Delegates in Congress


<Crown Point, July 3, 1776: In the engagements near Three Rivers on June 8 the sixth Pennsylvania battalion, of which I have the honor to be lieutenant colonel, lost Colonel Irvine, Lieutenant Edie, and almost eighty privates, most of whom are prisoners. On June 21 Captains McLean, Adams, and Rippie, Lieutenants McKerran, McCallister, and Hogg, Ensigns Lusk and Culbertson, and four privates crossed from Isle aux Noix to the west shore to fish in sight of the camp; they carried no arms. When they went to a house on the shore they were surrounded by Indians. Adams, Culbertson, and two privates were killed and scalped; McLean, McKerran, McCallister, Hogg, and two privates were captured; Rippie and Lusk escaped when a party of our men arrived.
The battalion has suffered much from these accidents. The officers captured are the best we have, and we need their immediate release. The ones most recently seized were undoubtedly “carried directly to the Regulars at Montreal,” and I beg you to make some arrangement for their prompt exchange.
P.S. It is the army’s wish that General Thompson should be restored to us at once.>
